  Case 10-24144       Doc 50  Filed 12/21/18 Entered 12/26/18 08:21:55               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                          )               BK No.: 10-24144
EVERETT J. BERRY,                               )
                                                )               Chapter: 7
                                                )
                                                                Honorable Pamela S. Hollis
                                                )
                                                )
                Debtor(s)                       )
                 ORDER AUTHORIZING FIRST AND FINAL APPLICATION OF
           THE LAW OFFICES OF ZANE L. ZIELINSKI, P.C. FOR ALLOWANCE OF
                                  COMPENSATION AND EXPENSES
         THIS MATTER COMING ON TO BE HEARD upon the First and Final Application of Law
Offices of Zane L. Zielinski, P.C. for Allowance of Compensation and Reimbursement of Expenses;
shortened notice having been given to all creditors that timely filed claims; the Court having heard from
all interested parties and being fully advised in the premises; and the Court having jurisdiction over this
core proceeding;

  IT IS HEREBY ORDERED THAT:

   1. The Law Offices of Zane L. Zielinski, P.C. is hereby allowed reasonable compensation for actual,
necessary legal services in the amount of $2,695;

   2. The Law Offices of Zane L. Zielinski, P.C is hereby allowed reimbursement of actual, necessary
expenses in the amount of $16.11; and

  3. Joji Takada, not individually, but as Chapter 7 Trustee of the bankruptcy estate of EVERETT J.
BERRY is hereby authorized to pay $2,711.11 to The Law Offices of Zane L. Zielinski, P.C.

  4. Notice of this Application is deemed sufficient and no further notice is required.

                                                           Enter:


                                                                    Honorable Pamela S. Hollis
Dated: December 21, 2018                                            United States Bankruptcy Judge

 Prepared by:
 Zane L. Zielinski (6278776)
 THE LAW OFFICE OF
      ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191
 f. 815-846-8516
 e. trustee@zanezielinski.com
